Title: James Madison to Martin Van Buren, 21 February 1828
From: Madison, James
To: Van Buren, Martin


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                 Feby. 21. 1828
                            
                        

                        J. Madison, with his respects to Mr. Van Buren, thanks him for the copy of his Speech in behalf of the
                            surviving officers of the Revolutionary Army. They are very fortunate in having such able advocates. It is a painful
                            reflection, that after all that can now be done, so much of the price of Independence, should be left for the pages of
                            history as a charge against the justice & gratitude of the Nation.
                        
                            
                                
                            
                        
                    